Citation Nr: 9926352	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether the claim of entitlement to service connection for a 
right knee disorder as secondary to a service-connected right 
ankle disability is well grounded. 

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder as secondary to a service- connected right 
ankle disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Oakland, California.  


FINDINGS OF FACT

1.  Service connection for a right hip disorder as secondary 
to service connected right ankle disability was denied by a 
July 1994 rating decision.  

2.  The veteran did not submit a notice of disagreement 
within one year from the date of notification of that rating 
decision.  

3.  The additional evidence added to the record since the 
July 1994 rating decision is not so significant that it must 
be considered to fairly decide the claim.  

4.  There is competent medical evidence linking a recent tear 
of the medial meniscus of the right knee in April 1996 to the 
veteran's service-connected right ankle disability.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for a right hip disorder as secondary to a service connected 
right ankle disability is final.  38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 20.1103 (1994).  

2.  Evidence received since the July 1994 rating decision on 
the issue of entitlement to service connection for a right 
hip disorder as secondary to a service-connected right ankle 
disability is not new and material for reopening the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3.  The claim of service connection for a right knee disorder 
as secondary to a service connected right ankle disability is 
well grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
for complaints of his right hip feeling like it was popping 
out in March 1989.  He reportedly had felt right hip pain for 
two days.  No prior history of disease or injury was 
indicated.  The physical examination showed full range of 
motion.  Discomfort was localized as shown by a diagram on 
the medial aspect of the right upper thigh.  The assessment 
was mild muscle strain on the medial aspect of the right 
upper thigh.  The service medical records also show recurrent 
right ankle sprains with physical profile limitations 
therefor.  X-rays showed osteochondritis dissecans of the 
medial talus of the right ankle.  In August 1990, a right 
ankle arthrogram with tomograms revealed osteonecrosis of the 
medial talar dome with impaction and/or fragmentation and 
with the overlying cartilage absent.  He underwent 
arthroscopy and debridement of an osteochondral defect in 
October 1990.  Physical evaluation board findings in July 
1991 resulted in the diagnosis of osteochondral defect 
secondary to recurrent right ankle sprains with associated 
post-traumatic arthritis status post October 1990 right ankle 
arthroscopy and debridement of an osteochondral defect.  
There was no recorded complaint, finding or diagnosis of any 
right knee or right hip abnormality.  

On a VA examination in January 1992, there were no recorded 
complaints, findings or diagnoses of any right knee or right 
hip abnormality.  Post-traumatic arthritis of the right ankle 
was diagnosed.  

By a May 1992 rating decision service connection was granted 
for a post-operative right ankle disability. 

A VA outpatient clinical report of May 1994 reflects that the 
veteran complained that his right hip "pops."  He had been 
noticing this for 6 months and had fallen three times in 
connection with it.  Right ankle pain was noted.  In July 
1994, he stated that he felt as if he was suffering from 
right hip dislocation.  It was noted that he worked on his 
feet for the Postal Service and was able to run for exercise.  
On physical examination, there was full range of motion of 
the right hip without tenderness or popping.  Negative 
Trendelenburg gait or sign was recorded.  The right ankle 
showed well-healed arthroscopy scars, tenderness and pain on 
forced plantar flexion.  X-ray examination of the pelvis was 
within normal limits, with no signs of significant osseous, 
joint, or soft tissue abnormality.  The assessment was right 
ankle pain secondary to an old injury.  

By rating decision in July 1994, service connection was 
denied for a right hip disorder as secondary to the service 
connected right ankle disability.  The veteran was notified 
of the decision and his appellate rights.  

VA outpatient treatment records include a report of an X-ray 
examination of the right knee in September 1994 that showed 
mild osteoarthritic changes, an increased soft tissue density 
in the suprapatellar region, and a bone island in the 
proximal tibia.  The veteran was wearing a right knee brace.  
In January 1995, he continued to complain of right knee pain 
and swelling at times.  X-ray reportedly showed mild 
osteoarthritis.  

March 1996 VA outpatient treatment records show that the 
veteran complained of discomfort of both ankles and the right 
knee since he started exercising two weeks previously.  

April 1996 VA outpatient treatment records show that the 
veteran injured his right knee in April 1996 while laying 
pipe at work.  It was recorded that he suffered from pain and 
swelling of the right knee and ankle after he twisted his 
right ankle at work.  It was also reported that he twisted 
his right ankle and twisted his right knee inward.  The 
initial diagnostic impression was knee pain secondary to 
sprain.  A later recorded impression was chondromalacia with 
a torn meniscus to be ruled out.  Magnetic resonance imaging 
(MRI) of the right knee revealed a horizontal meniscal tear 
of the posterior medial meniscus from the capsular attachment 
inferiorly to the inner margin of the posterior meniscus 
medially.  

The veteran's request to reopen his claim for service 
connection for a right hip disorder secondary to the service-
connected right ankle disability was received later in May 
1996.  In connection with this, he submitted a copy of the 
March 1989 service medical record regarding his right hip 
complaint and right thigh muscle strain.  

In June 1996, VA physicians reported that the veteran 
underwent right knee arthroscopy for a medial meniscal tear 
and that the meniscal tear resulted from an on-the-job 
injury.  In August 1996, he was treated for complaints of 
right knee pain since surgery, radiating down the medial 
aspect of the right lower extremity and shooting pains from 
the buttocks to the posterior knee.  

In September 1996, Norman H. Kramer, M.D., reported on an 
examination of the veteran in August 1996 for insurance 
purposes.  Work history showed that he had begun working in 
1991 on an oilrig that required climbing all day and very 
hard physical labor.  The injury occurred in April 1996 when 
he was laying down a joint of tubing in a wall.  His ankle 
reportedly gave way and he twisted his right knee.  It was 
not specified whether his right or his left ankle had been 
involved.  Dr. Kramer noted the veteran's history of 
arthroscopic surgery by the VA and the veteran's history of a 
right ankle injury with torn cartilage at the talus or dome 
of the ankle in 1990, arthroscopic debridement with removal 
of a loose body, and complaints of a worsening right ankle.  
X-rays showed no abnormality indicative of primary bone 
disease, arthritic changes or evidence of trauma.  An 
incidental bone island five inches below the joint line with 
the tibia was indicated.  Dr. Kramer's review of records 
included a September 1994 VA outpatient clinical record of 
the veteran's right knee injury at work and complaints of 
swelling of the ankles at times with numbness and tingling of 
the toes.  Dr. Kramer also noted a report by Dr. David Harmon 
of Kaiser Permanente on April 29, 1996, that the veteran had 
had right knee pain since an injury on April 9, 1996, but his 
first injury had been in September 1994.  The impression had 
been medial meniscal tear of the right knee.  A knee 
immobilizer with crutches was recommended.  

Dr. Kramer reported that Dr. Valos of Kaiser Permanente saw 
the veteran in May 1996.  The history of the April 1996 right 
knee injury was noted "when his ankle gave out and he 
twisted his right knee."  It was also noted that he had had 
a right knee injury in 1994 when he twisted it and was seen 
by Dr. Cho.  He had been followed by VA, improved a lot, was 
able to return to work, but still had intermittent right knee 
symptoms.  The assessment was medial meniscus tear of the 
right knee and pes anserinus bursitis.  Dr. Kramer's 
impressions in August 1996 were right knee meniscal tear, now 
status post surgery; and right ankle injury 1989, non work-
related.  It was commented that the veteran had injured his 
right knee at work in April 1996 and that he had injured his 
right knee previously in 1994.  The right ankle problem was 
termed non-industrial.  He would need vocational 
rehabilitation, as he was unable to return to work doing 
extensive climbing on oil derricks.  

In October 1996, Dr. Kramer reported that the veteran's 
current "left" knee condition was caused by or contributed 
to his "right" ankle condition because, very specifically, 
the injury to the "right" knee occurred on April 9, 1996, 
when his "left" ankle gave way and "twisted" his "right" 
knee.  The specific event reportedly caused the onset of 
"right" knee pain and disability with subsequent "right" 
knee surgery on June 13, 1996, at the VA hospital.  

VA outpatient treatment records show that the right knee had 
given way 5 days before the veteran was seen in April 1997.  
It was recorded that arthralgia and degenerative joint 
disease had started in the right ankle and caused arthralgia 
in the right knee.  X-rays showed a normal right knee joint 
compartment.  The impression was no significant radiographic 
abnormalities seen.  The ankle mortise was well maintained.  
There was a moderately large accessory ossicle consistent 
with an os trigonum just posterior to the talo-calcaneal 
joint.  No significant abnormality of the "left" ankle was 
the impression.  

In June 1997, Dr. Kramer submitted a statement regarding 
typographical errors in his October 1996 report.  The 
corrected version was that the veteran's current right knee 
condition was caused or contributed to by his right ankle 
condition because, very specifically, the injury to the right 
knee occurred on April 9, 1996, when his right ankle gave way 
and he twisted his right knee.  The specific event caused his 
right knee pain and disability, with subsequent right knee 
surgery in June 1996 at a VA hospital.  

On an examination for VA in February 1998, the veteran 
reported that his right knee problem began when his right 
ankle twisted, causing him to injure the knee.  He complained 
that his right ankle tended to go out and go into inversion.  
The examiner indicated that a records review showed that the 
veteran was having right knee trouble in 1994, prior to the 
incident where his right ankle reportedly went out and his 
knee went out and that the symptoms were consistent with a 
torn meniscus.  He was said to have been treated in 1995 as 
well as 1996.  With regard to the work incident, the records 
reportedly seemed to indicate that the right knee went out 
and the right ankle twisted.  Dr. Kramer's report that the 
right ankle instability led to the knee injury was noted.  
The diagnoses included mild post-traumatic arthritis of the 
right ankle, status post inversion with osteochondral injury 
to the talus and arthroscopic debridement, and status post 
arthroscopic partial medial meniscectomy of the right knee.  
The examiner indicated that the veteran developed postservice 
difficulties with the right knee during his working 
activities in the oil fields.  The right knee was found to 
have a torn medial meniscus and he underwent an arthroscopic 
meniscectomy.  The most contemporaneous records were reported 
to indicate that the right knee and right ankle twisted at 
the same time.  The records reportedly indicated that the 
veteran had preexisting right knee complaints right going 
back at least one year prior to the April 1996 industrial 
injury and it was stated that, in retrospect, there probably 
was a torn meniscus going back to that time.  The examiner 
noted the veteran's active employment in the oil fields and 
stated that a torn medial meniscus was a common condition 
from that kind of occupation (roughneck).  The examiner did 
not believe that there was persuasive evidence that the right 
knee was service connected.  The objective evidence 
reportedly showed a loss of 5 degrees in right ankle 
dorsiflexion and a loss of 5 degrees in right ankle eversion.  
The subjective symptoms of the right ankle were listed as 
absent to mild, increased to slight category for prolonged 
standing and walking, and likely up to the moderate category 
for running, jumping, and other sporting activities.  The 
history of right knee arthroscopic surgery in the examiner's 
opinion was related to the veteran's work activities in the 
oil fields, rather than to service connected activities.  

In March 1998, the veteran was hospitalized by VA for right 
ankle arthrotomy for right ankle derangement.  The diagnosis 
was osteochondral fracture of the medial side of the dome of 
the talus of the right ankle.  

Legal Criteria

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the veteran has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the veteran's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Appeals for Veterans Claims (know as 
the United States Court of Veteran Appeals prior to March 1, 
1999) decided Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
decided.  In Colvin, the court expanded the definition of 
material evidence.   However in Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit), concluded that the Court of 
Veterans Appeals erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court.  Therefore, in the present 
case, the Board will review the veteran's claim to reopen in 
accordance with the criteria as found in 38 C.F.R. § 3.156.  

A three-step analysis must be performed when a veteran seeks 
to reopen a previously denied claim.  Winters v. West, 12 
Vet. App. 203(1999); Elkins v. West, 12 Vet. App. 209(1999); 
Hodge.  First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  




Analysis

Right Hip-New & Material Evidence

In a rating decision dated in July 1994, the `RO found that 
service connection for a right hip disorder as secondary to 
the service connected right ankle disorder was not warranted 
because the complete evidence did not show that the veteran 
had any right hip disorder.  The veteran was notified of this 
decision in August 1994.  The veteran did not appeal and that 
determination became final.  38 U.S.C.A. § 7105(c) (West 
1991)]; 38 C.F.R. § 20.1103 (1998).  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown at 284.

The only evidence the veteran has submitted in connection 
with his request to reopen the claim is the previously 
considered service medical record dated in March 1989.  This 
does nothing to meet the requirement for the submission of 
new and material evidence.  The additional evidence obtained, 
including the VA medial records, is not new and material 
evidence for reopening the claim since it does not show that 
the veteran has a right hip disorder and that such is related 
to service or to the service connected right ankle 
disability.  Hence, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  38 
C.F.R. § 3.156(a).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in this case.  There is no 
indication that additional records exist.  He has identified 
no specific missing documentation relevant to his claim.  The 
VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

Right Knee: Secondary Service Connection

Although the RO determined that the claim of service 
connection for a right knee disability is not well grounded, 
the Board must make it's own determination as to that matter.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498 (1995).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet.App. 
134, 137 (1994).  For the purposes of determining whether a 
claim is well grounded, the truthfulness of the evidence must 
be presumed "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran asserts that his current right knee disability 
resulted from an injury sustained as a result of his service-
connected right ankle disability.  The first clinical 
evidence of a right knee disability, which is not disputed, 
is dated in September 1994, when mild osteoarthritis was 
shown by X-ray examination and the veteran complained of 
right knee pain and swelling at times.  This was not related 
by him or the clinical evidence to any right ankle 
disability.  In April 1996 the veteran inured his right knee 
while working.  The earliest medical evidence of the injury 
is a VA outpatient treatment record of April 15, 1996, 
stating that he injured his right ankle at work.  That record 
appears to state that he twisted his right ankle when he 
twisted his right knee.  There is no real question that the 
giving way of the right ankle was a manifestation of the 
service-connected right ankle disability.  

Although there is clinical evidence dated prior to the April 
1996 injury showing a right knee injury at work in 1994, the 
contemporaneous clinical evidence regarding the right knee 
prior to April 1996 does not show a torn medial meniscus.  As 
Dr. Kramer pointed out, following the 1994 right knee injury, 
the veteran improved under VA treatment and was able to 
return to work, albeit with intermittent right knee symptoms.  
While a VA examiner who reviewed the case in regard to the 
pending claim provided an opinion that goes against the 
claim, Dr. Kramer, also an orthopedic specialist, has 
concluded otherwise, stating that the right knee injury in 
April 1996 resulted in a torn medial meniscus and that the 
knee injury was incurred when the veteran's right ankle gave 
way and he twisted his right knee.  

In determining whether a claim is well grounded, a weighing 
of the evidence does not come into play.  There merely needs 
to be sufficient evidence to make the claim plausible.  In 
this case, Dr. Kramer is competent to express an opinion on 
the matter at hand and since his opinion links the right knee 
injury that reportedly caused the meniscal tear to the 
service-connected right ankle disability, his opinion, along 
with the other evidence, establishes a well grounded claim.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right hip disorder as secondary to a 
service-connected right ankle disability is denied.   

The claim of service connection for a post-operative tear of 
the medical meniscus of the right knee as secondary to a 
service-connected right ankle disability is well grounded.  


REMAND

Before determining whether the veteran's post-operative right 
medical meniscus tear warrants service connection on a 
secondary basis, the Board finds that additional development 
of the evidence is necessary to ensure a complete record.  
Thus, the case is remanded for the following:

1. The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.

2.  The RO should obtain from the 
Bakersfield VA Outpatient Clinic the 
original July 15, 1996 VA Medical 
Certificate which shows, in part, that 
the veteran was seen on that date for a 
complaint of pain and swelling in the 
right ankle and right knee since "4/9" 
when he twisted his right ankle at work.  
If it is not possible to obtain the 
original document, a clear copy should be 
obtained.

3.  The RO should try to obtain the 
following documents mentioned in Dr. 
Kramer's September 1996 report: (1) 
medical records from "Valley 
Industrial" where, as noted by Dr. 
Kramer, the veteran was seen in or about 
September 1994 for a right knee injury 
and given a brace; (2) a copy of the 
"Application for Adjudication of 
Claim," apparently an application for 
workers' compensation benefits filed in 
regard to the July 1996 injury; and (3) 
all Kaiser Permanente records from 
September 1994 through May 1996, 
including those prepared by Dr. David 
Harmon and Dr. Valos.  The RO also should 
obtain a copy of any determination 
reached in regard to the workers' 
compensation claim for the April 1996 
right knee injury along with all 
supporting documents. 

4.  The veteran should be asked whether 
prior to his April 1996 right knee injury 
he had ever had an MRI, CT scan or 
similar study of his right knee and, if 
so, where and when.  The RO should obtain 
the report of any such study.

5.  After the additional evidence is 
received, the RO should review it.  
Unless the additional evidence either (1) 
documents a right knee medical meniscus 
tear prior to the April 9, 1996 injury or 
(2) it otherwise shows that the chain of 
events on April 9, 1996 was such that 
there was no connection between the 
veteran's right ankle disability and his 
right knee injury, the case should be 
returned to the physician who examined 
the veteran on February 23, 1998 to 
determine whether, in view of the 
additional evidence, he wishes to revise 
his opinion regarding the etiology of the 
tear of the veteran's right medical 
meniscus.  

6.  Then the claim of service connection 
should be adjudicated, with consideration 
of all applicable laws and regulations, 
including 38 U.S.C.A. § 5107(b).  If the 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued, with opportunity to respond.  
The case should then be returned to the 
Board.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

